DETAILED ACTION
In the response filed September 15, 2021, the Applicant amended claims 1 and 10.  Claims 1-3, 6-18, and 21-23 are pending in the current application. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite.  Applicant’s arguments for claims 1-16 with respect to the 35 U.S.C. 112(b) rejection have been considered but are unpersuasive.  As such, the 35 U.S.C. 112(b) rejection is hereby maintained. 

Claim 13 was objected to for informalities.  Examiner thanks the Applicant for revising and amending the claim language and hereby withdraws the objection from the previous Office action.

Applicant’s arguments for claims 1-16 with respect to the 35 U.S.C. 101 rejection have been considered but are unpersuasive.  
Applicant argues that the present subject matter does not fall into the groupings of subject matter as set out by the new guidance.  Examiner respectfully disagrees.  These steps, under broadest reasonable interpretation, describe or set-forth providing a user with discounts or rewards for viewing content and providing a provider of device with a commission for the user viewing content, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing 

Applicant’s arguments for claims 1-16 with respect to the 35 U.S.C. 102 and 103 rejections have been considered but are unpersuasive.  
Regarding claim 1, Applicant argues Almeida does not teach a commission paid to device provider.  Examiner respectfully disagrees.  Unfortunately, the limitations of the claim do not require a commission to be paid to a device provider.  Regardless, Almeida discloses “wherein owner of said device receives incentives such as cash, prizes or points that leads to rewards,” (Par. [0285], the electronic device's owner may receive some kind of compensation and the compensation may be in currency, redeemable points, free goods or services or any other kind of compensation not described in this disclosure).  Applicant’s arguments remain unpersuasive. 
Regarding claim 3, Applicant argues Almeida does not teach a cell phone or computer is given for free or at a discounted rate.  Examiner respectfully disagrees.  As stated in the previous Office action, the limitations do not further define the properties of the system and is not given patentable weight.  Regardless, Almeida discloses “wherein said cell phone or computer 
Regarding claim 4, Applicant argues Almeida does not teach wherein said user receives ad commissions based on auto-ads, ads on websites and product placement ads off said device.  Examiner respectfully disagrees.  As stated in the previous Office action, the limitations do not further define the properties of the system and is not given patentable weight.  Regardless, Almeida discloses “wherein said user receives ad commissions based on auto-ads, ads on websites and product placement ads off said device,” (Par. [0055], user of the page may receive a commission for the income generated from the page, paid content).  Applicant’s arguments remain unpersuasive. 
Regarding claim 7, Applicant argues Almeida does not teach wherein websites are pre-programmed or downloaded into said cell phone or said computer.  Examiner respectfully disagrees.  As stated in the previous Office action, the limitations do not further define the properties of the system and is not given patentable weight.  Regardless, any website that is viewed on a device is downloaded onto the device and therefore Almeida discloses “wherein websites are pre-programmed or downloaded into said cell phone or said computer,” (Par. [0265], downloaded content; Par. [0268], contents downloaded by the device).  Applicant’s arguments remain unpersuasive. 

Regarding claim 9, Applicant argues Almeida does not teach that the television is pre-programmed and the pre-programmed content is not “pop-ads, games and websites.”  Examiner respectfully disagrees.  As stated in the previous Office action, the limitations do not further define the properties of the system and is not given patentable weight.  In addition, the claim recites an affiliate pre-programmed device comprising a television or radio, but a radio would not be capable of comprising pre-programmed pop-ads, games, and websites.  Also, as recited in the claims, the radio is adapted so that a user can watch or listen to said pop-up ads, but since radios do not use anything like pop-up ads, games, or websites, the Examiner interprets the limitations to mean any advertisement.   As required of the Examiner, under broadest reasonable interpretation, the claims require an affiliate pre-programed device comprising a radio comprising pre-programmed ads; said radio adapted so that a user can listen to said ads.  
Regarding claim 10, Applicant argues Almeida does not teach a television or radio is given for free or at a discounted rate.  Examiner respectfully disagrees.  As stated in the previous Office action, the limitations do not further define the properties of the system and is not given patentable weight.  Regardless, Almeida discloses “wherein said company that sells said television or radio provides said television or radio to said user for free or at a discounted rate,” (Par. [0063], devices like television set, refrigerator, wireless device, desktop computer, laptop computer, tablet device, copier machine, fax machine, telephone device, and it is to be interpreted broadly to include any kind of mobile device; Par. [0077], free electronic devices; Par. [0268], devices given away for free; Par. [0285], subsidized devices).  Applicant’s arguments remain unpersuasive. 
Regarding claim 12, Applicant argues Almeida does not teach wherein said device comprises websites pre-programmed or downloaded into said television wherein said device provides a user who visits said websites receives rewards for visiting and exploring said websites and said company receives rewards every time said user visits said websites on said television.  Examiner respectfully disagrees.  As stated in the previous Office action, the limitations do not further define the properties of the system and is not given patentable weight.  Regardless, Almeida discloses wherein said device comprises websites pre-programmed or downloaded into said television (Par. [0267], television; Par. [0265], downloaded content; Par. [0268], contents 
Regarding claim 16, Applicant argues Almeida does not teach wherein said device is pre-programmed with something that captures part of revenue to said user from any and all revenue made on said devices, such as ad views, ad clicks, pop-up ads, purchases made on said device, or applications downloaded on said device.  Examiner respectfully disagrees.  As stated in the previous Office action, the limitations do not further define the properties of the system and is not given patentable weight.  Regardless, Almeida discloses wherein said device is pre-programmed with something that captures part of revenue to said user from any and all revenue made on said devices, such as ad views, ad clicks, pop-up ads, purchases made on said device, or applications downloaded on said device (Par. [0055], user of the page may receive a commission for the income generated from the page, paid content).  Applicant’s arguments remain unpersuasive. 
Regarding claim 2, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the affiliate device of Almeida to include game programming abilities of McGhie since each individual element and its function are shown in the prior art and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of interactive content such as games of McGhie for the interactive content such as advertisements and websites of Almeida.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  Applicant’s arguments remain unpersuasive.
Regarding claim 6, Applicant argues Almeida and McGhie does not teach wherein said company receives rewards every time said user plays said games on said cell phone or said computer.  Examiner respectfully disagrees.  Almeida discloses “wherein owner of said device receives incentives such as cash, prizes or points that leads to rewards,” (Par. [0285], the electronic device's owner may receive some kind of compensation and the compensation may be in currency, redeemable points, free goods or services or any other kind of compensation not described in this disclosure).  McGhie teaches wherein said device comprises pre-programmed or downloaded games (Col. 14: Lines 37-41); said user who plays said games receives rewards for playing said games (Col. 11: Lines 25-29) and said company receives rewards every time said user plays said games on said television or radio (Col. 10: Lines 60-63, agency receives a margin or different forms of commission).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the affiliate device of Almeida to include game 
Regarding claim 11, Applicant argues McGhie does not teach device comprises pre-programmed games, and a user receiving rewards for playing games.  Examiner respectfully disagrees.  As stated in the previous Office action, the limitations do not further define the properties of the system and is not given patentable weight.  Here, the claims require the device comprising pre-programmed or downloaded games.  Regardless, any game that is played on a device is downloaded onto the device and therefore McGhie teaches wherein said device comprises pre-programmed or downloaded games (Col. 14: Lines 37-41); said user who plays said games receives rewards for playing said games (Col. 11: Lines 25-29).  Applicant’s arguments remain unpersuasive. 
Regarding claim 15, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 
Regarding claim 13, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the affiliate device of Almeida to include game programming abilities of McGhie since each individual element and its function are shown in the prior art and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of interactive content such as games of McGhie for the interactive content such as advertisements and websites of Almeida.  Thus, the simple substitution of one known element 
As such, the 35 U.S.C. 102 and 103 rejections are hereby maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “wherein owner of said device receives incentives such as cash, prizes or points that leads to rewards, and said user of said device also receives discounts, cash prizes or points that lead to rewards by said user making said purchase or viewing said material.”  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b).  It is unclear whether infringement occurs when one creates a system that allows an owner to receive incentives, and allows a user to receive discounts, cash prizes or points that lead to rewards, or whether infringement occurs when an owner receives incentives, and when a user receives discounts, cash prizes or points that lead to rewards.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  As such, the claim is indefinite for failing to distinctly claim the invention since the steps do not further define the properties of the system.  Here, the limitations do not further define the properties of the system and is not given patentable weight.

Claim 2 recites the limitations “said user receiving discounts, cash back or other rewards based on purchases made on said ads;… said cell phone or computer company receiving a commission from said purchases or views made by said user from said cell phone or computer.”  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b).  It is unclear whether infringement occurs when one creates a system that allows a user to receive discounts, cash back, or other rewards, and allows a company receives a commission, or whether infringement occurs when a user receives discounts, cash back, or other rewards, and the company receives a commission.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  As such, the claim is indefinite for failing to distinctly claim the invention since the steps do not further define the properties of the system.  Here, the limitations do not further define the properties of the system and is not given patentable weight.
Claim 3 recites the limitation “wherein said cell phone or computer company provides said cell phone or computer to said user for free or at a discounted rate.”  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b).  It is unclear whether infringement occurs when one creates a system that allows a company to provide said cell phone or computer to said user for free or at a discounted rate, or whether infringement occurs when the company actually provides said cell phone or computer to said user for free or at a discounted rate.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  As such, the claim is indefinite for failing to distinctly claim the invention since the steps do not further define the 
Claim 4 recites the limitation “wherein said user receives ad commissions based on auto-ads, ads on websites and product placement ads off said device.”  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b).  It is unclear whether infringement occurs when one creates a system that allows a user to receive ad commissions based on auto-ads, ads on websites and product placement ads off said device, or whether infringement occurs when the user actually receives ad commissions based on auto-ads, ads on websites and product placement ads off said device.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  As such, the claim is indefinite for failing to distinctly claim the invention since the steps do not further define the properties of the system.  Here, the limitations do not further define the properties of the system and is not given patentable weight.
Claim 5 recites the limitation “wherein said user who plays said games receives rewards for playing said game on said cellphone or said computer.”  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b).  It is unclear whether infringement occurs when one creates a system that allows a user who plays said games to receive rewards for playing said game on said cellphone or said computer, or whether infringement occurs when the user actually receives rewards for playing said game on said cellphone or said computer.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  As such, the claim is indefinite for failing to distinctly claim the invention since the steps do not further define the properties of 
Claim 6 recites the limitation “wherein said company receives rewards every time said user plays said games on said cell phone or said computer.”  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b).  It is unclear whether infringement occurs when one creates a system that allows a company to receive rewards every time said user plays said games on said cell phone or said computer, or whether infringement occurs when the company actually receives rewards every time said user plays said games on said cell phone or said computer.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  As such, the claim is indefinite for failing to distinctly claim the invention since the steps do not further define the properties of the system.  Here, the limitations do not further define the properties of the system and is not given patentable weight.
Claim 8 recites the limitation “wherein when said user visits said websites said user receives rewards and said company receives rewards every time said user visits said websites on said cell phone or said computer.”  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b).  It is unclear whether infringement occurs when one creates a system that allows a user to receive rewards and said company to receive rewards every time said user visits said websites on said cell phone or said computer, or whether infringement occurs when the user actually receives rewards and said company actually receives rewards every time said user visits said websites on said cell phone or said computer.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  As such, the claim is indefinite for failing to 
Claim 9 recites the limitations “said television or radio adapted so that a user can watch or listen to said pop-up ads and make purchases based on said ads; said user receives discounts, cash back or other rewards based on purchases on said ads; a company selling said television or radio with said ads, games and websites receives commission from purchases or views made by said user on said television or radio.”  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b).  It is unclear whether infringement occurs when one creates a system that allows a user to watch or listen to said pop-up ads and make purchases based on said ads, allows said user to receive discounts, cash back or other rewards based on purchases on said ads, and allows a company selling said television or radio with said ads, games and websites to receive commission from purchases or views made by said user on said television or radio, or whether infringement occurs when the user actually watches or listens to said pop-up ads and make purchases based on said ads, when said user actually receives discounts, cash back or other rewards based on purchases on said ads, and when a company selling said television or radio with said ads, games and websites receives commission from purchases or views made by said user on said television or radio.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  As such, the claim is indefinite for failing to distinctly claim the invention since the steps do not further define the properties of the system.  Here, the limitations do not further define the properties of the system and is not given patentable weight.
Claims 10-12 are rejected by virtue of their dependence on independent claim 9.
In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  As such, the claim is indefinite for failing to distinctly claim the invention since the steps do not further define the properties of the system.  Here, the limitations do not further define the properties of the system and is not given patentable weight.
Claim 11 recites the limitation “said user who plays said games receives rewards for playing said games and said company receives rewards every time said user plays said games on said television or radio.”  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b).  It is unclear whether infringement occurs when one creates a system that allows said user to receive rewards for playing said games and allows said company to receive rewards every time said user plays said games on said television or radio, or whether infringement occurs when said user receives rewards for playing said games and said company receives rewards every time said user plays said games on said television or radio.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  As such, the claim is indefinite for failing to distinctly claim the invention since the steps do not further define the properties of the system.  
Claim 13 recites the limitation “a reward is given to a real estate agent who assisted in sale or renting of said house, when a purchase is made on said device.”  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b).  It is unclear whether infringement occurs when one creates a system that allows a reward to be given to a real estate agent when a purchase is made on said device, or whether infringement occurs when the real estate agent actually receives a reward.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  As such, the claim is indefinite for failing to distinctly claim the invention since the steps do not further define the properties of the system.  Here, the limitations do not further define the properties of the system and is not given patentable weight.
Claim 14 recites the limitation “wherein said device is used in conjunction with a car which has preprogrammed ads in radio or computers of said car.”  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b).  It is unclear whether infringement occurs when one creates a system that allows the device to be used in conjunction with a car, or whether infringement occurs when the device is actually used in conjunction with a car.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  As such, the claim is indefinite for failing to distinctly claim the invention since the steps do not further define the properties of the system.  Here, the limitations do not further define the properties of the system and is not given patentable weight.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-16 are drawn to systems, which is within the four statutory categories (e.g., a process, a machine).  (Step 1: YES).

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.
Claim 1 recites/describes the following steps:
“said device allowing a user to make a purchase or view certain material, wherein owner of said device receives incentives such as cash, prizes or points that leads to rewards,” and 
“said user of said device also receives discounts, cash prizes or points that lead to rewards by said user making said purchase or viewing said material.”
Claim 2 recites/describes the following steps:
“providing pop up ads to a user to watch and potentially make purchases based on said ads;” 
“said user receiving discounts, cash back or other rewards based on purchases made on said ads;” 

Claim 9 recites/describes the following steps:
“said television or radio adapted so that a user can watch or listen to said pop-up ads and make purchases based on said ads;”
“said user receives discounts, cash back or other rewards based on purchases on said ads;”
“a company selling said television or radio with said ads, games and websites receives commission from purchases or views made by said user on said television or radio.”
These steps, under broadest reasonable interpretation, describe or set-forth providing a user with discounts or rewards for viewing content and providing a provider of device with a commission for the user viewing content, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.  Any elements recited in a dependent claim that are not specifically identified/addressed by the 

Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claims recite the additional elements/limitations of: “a device,” (claims 1), “an affiliate pre-programmed device,” “a cell phone or computer,” (claim 2), and “an affiliate pre-programmed device,” “a television or radio,” (claim 9). 
The requirement to execute the claimed steps/functions using “a device,” (claims 1), “an affiliate pre-programmed device,” “a cell phone or computer,” (claim 2), and “an affiliate pre-programmed device,” “a television or radio,” (claim 9), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  See MPEP 2106.05(f).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for 
Dependent claims 3-8 and 10-16 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 3-8 and 10-16 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an "inventive concept."  An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using “a device,” (claims 1), “an affiliate pre-programmed device,” “a cell phone or computer,” (claim 2), and “an affiliate pre-programmed device,” “a television or radio,” 
The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  
The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  
The determination that performing repetitive calculations is well-understood, routine, and conventional is supported by the court decisions of Flook, 437 U.S. at 594, 198 USPQ2d at 199 and  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of using a processor to execute instructions to perform repetitive calculations.
e.g., mere data gathering, post-solution activity).
Dependent claims 3-8 and 10-16 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 3-8 and 10-16 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7-10, 12, 14, and 16, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Almeida (US 2012/0158875 A1).
Regarding claim 1, Almeida discloses a device having pre-programmed or downloaded with content comprising: said device provided with pre-programmed or downloaded content (Par. [0265], downloaded content; Par. [0268], contents downloaded by the device); 
said device allowing a user to make a purchase or view certain material (Par. [0049], user view content), wherein owner of said device receives incentives such as cash, prizes or points that leads to rewards (Par. [0119], commission paid to device provider; Par. [0285], the electronic device's owner may receive some kind of compensation and the compensation may be in currency, redeemable points, free goods or services or any other kind of compensation not described in this disclosure), and 
said user of said device also receives discounts, cash prizes or points that lead to rewards by said user making said purchase or viewing said material (Par. [0242], user paid for interacting with paid content).
Regarding claim 3, Almeida discloses wherein said cell phone or computer company provides said cell phone or computer to said user for free or at a discounted rate (Par. [0063], devices like television set, refrigerator, wireless device, desktop computer, laptop computer, tablet device, copier machine, fax machine, telephone device, and it is to be interpreted broadly to include any kind of mobile device; Par. [0077], free electronic devices; Par. [0268], devices given away for free; Par. [0285], subsidized devices).
Regarding claim 4, Almeida discloses wherein said user receives ad commissions based on auto-ads, ads on websites and product placement ads off said device (Par. [0151], compensation based on purchase based of suggested goods and services; Par. [0055], user of the page may receive a commission for the income generated from the page, paid content).
Regarding claim 7, Almeida discloses wherein websites are pre-programmed or downloaded into said cell phone or said computer (Par. [0265], downloaded content; Par. [0268], contents downloaded by the device).
Regarding claim 8, Almeida discloses wherein when said user visits said websites said user receives rewards (Par. [0242], user paid for interacting with paid content; Par. [0055], user of the page may receive a commission for the income generated from the page, paid content) and said company receives rewards every time said user visits said websites on said cell phone or said computer (Par. [0119], commission paid to device provider; Par. [0285], the electronic device's owner may receive some kind of compensation and the compensation may be in currency, redeemable points, free goods or services or any other kind of compensation not described in this disclosure).
Regarding claim 9, Almeida discloses an affiliate pre-programmed device comprising: a television or radio (Par. [0267], television; Par. [0063], devices like television set, refrigerator, 
said television or radio comprising pre-programmed (Par. [0268], contents downloaded by the device) pop-ads, games, and websites (Par. [0120], pop-up windows displaying websites); 
said television or radio adapted so that a user can watch or listen to said pop-up ads and make purchases based on said ads (Par. [0049], user view content); 
said user receives discounts, cash back or other rewards based on purchases on said ads (Par. [0151], compensation based on purchase based of suggested goods and services); 
a company selling said television or radio with said ads, games and websites receives commission from purchases or views made by said user on said television or radio (Par. [0151], compensation based on purchase based of suggested goods and services).
Regarding claim 10, Almeida discloses wherein said company that sells said television or radio provides said television or radio to said user for free or at a discounted rate (Par. [0063], devices like television set, refrigerator, wireless device, desktop computer, laptop computer, tablet device, copier machine, fax machine, telephone device, and it is to be interpreted broadly to include any kind of mobile device; Par. [0077], free electronic devices; Par. [0268], devices given away for free; Par. [0285], subsidized devices).
Regarding claim 12, Almeida discloses wherein said device comprises websites pre-programmed or downloaded into said television (Par. [0267], television; Par. [0265], downloaded content; Par. [0268], contents downloaded by the device) wherein said devices 
Regarding claim 14, Almeida discloses wherein said device is used in conjunction with a car which has preprogrammed ads in radio or computers of said car (Par. [0267], electronic device with an electronic device).
Regarding claim 16, Almeida discloses wherein said device is pre-programmed with something that captures part of revenue to said user from any and all revenue made on said devices, such as ad views, ad clicks, pop-up ads, purchases made on said device, or applications downloaded on said device (Par. [0242], user paid for interacting with paid content; Par. [0055], user of the page may receive a commission for the income generated from the page, paid content).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5, 6, 11, and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Almeida (US 2012/0158875 A1) in view of McGhie et al. (US Patent No. 8,668,146 B1), hereinafter McGhie.
Regarding claim 2, Almeida discloses an affiliate pre-programmed device comprising: a cell phone or computer (Par. [0267], cell phone, computer); 
said cell phone or computer is pre-programmed with pop-up ad and websites (Par. [0120], pop-up windows displaying websites); 
said cellphone or computer providing pop up ads to a user to watch and potentially make purchases based on said ads (Par. [0120], pop-up windows displaying websites); 
said user receiving discounts, cash back or other rewards based on purchases made on said ads (Par. [0151], compensation based on purchase based of suggested goods and services); 
cell phone or computer company that sold said cell phone or said computer to said user receiving a commission from said purchases or views made by said user from said cell phone or 
Almeida does not explicitly disclose said cell phone or computer is pre-programmed with games.  McGhie teaches said cell phone or computer is pre-programmed with games (Col. 14: Lines 37-41).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the affiliate device of Almeida to include game programming abilities of McGhie since each individual element and its function are shown in the prior art and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of interactive content such as games of McGhie for the interactive content such as advertisements and websites of Almeida.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 5, Almeida does not explicitly disclose wherein said device contains downloaded games that are played on said cell phone or said computer by said user, wherein said user who plays said games receives rewards for playing said game on said cellphone or said computer.  McGhie teaches wherein said device contains downloaded games that are played on said cell phone or said computer by said user (Col. 14: Lines 37-41), wherein said user who plays said games receives rewards for playing said game on said cellphone or said computer (Col. 11: Lines 25-29).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the affiliate device of Almeida to include game programming abilities of McGhie since each individual element and its function are shown in the prior art and the difference between the claimed subject matter and the prior art rests not on any individual 
Regarding claim 6, Almeida discloses cell phone or computer company that sold said cell phone or said computer to said user receiving a commission from said purchases or views made by said user from said cell phone or computer (Par. [0285], the electronic device's owner may receive some kind of compensation and the compensation may be in currency, redeemable points, free goods or services or any other kind of compensation not described in this disclosure).  Almeida does not explicitly disclose wherein said company receives rewards every time said user plays said games on said cell phone or said computer.  McGhie teaches wherein said company receives rewards every time said user plays said games on said cell phone or said computer (Col. 10: Lines 60-63, agency receives a margin or different forms of commission).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the affiliate device of Almeida to include game programming abilities of McGhie since each individual element and its function are shown in the prior art and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of interactive content such as games of McGhie for the interactive content such as advertisements and websites of Almeida.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 11, Almeida discloses cell phone or computer company that sold said cell phone or said computer to said user receiving a commission from said purchases or views 
Regarding claim 15, Almeida does not explicitly disclose wherein said device is a game console.  McGhie teaches wherein said device is a game console (Col. 3: Lines 7-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the affiliate device of Almeida to include game programming abilities of McGhie since each individual element and its function are shown in the prior art and the difference between the .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Almeida (US 2012/0158875 A1) in view of Marlow et al. (US Pub. No. 2010/0174658 A1), hereinafter Marlow.
Regarding claim 13, Almeida discloses wherein said device is provided in conjunction with a purchase (Par. [0267], purchase of device, price to user subsidized); a reward is given to a user who provides a device, when a purchase is made on said device (Par. [0151], compensation based on purchase based of suggested goods and services).
Almeida does not explicitly disclose wherein said device is provided in conjunction with purchasing or renting a house, and a reward is given to a real estate agent who assisted in sale or renting of said house.  Marlow teaches wherein said device is provided in conjunction with purchasing or renting a house (Par. [0216], [0217], device is used to facilitate purchase of real estate), and a reward is given to a real estate agent who assisted in sale or renting of said house, when a purchase is made on said device (Par. [0149], real estate agent receives commission for purchase).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the affiliate device of Almeida to include the real estate transaction abilities of Marlow to teach wherein said device is provided in conjunction with purchasing or renting a house, and a reward is given to a real estate agent who assisted in sale or renting of said house since each individual element and its function are shown in the prior art and the difference between the claimed subject matter and the prior art rests not on any individual element or 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621